                            Case 16-34006 Document 75-5 Filed in TXSB on 04/17/20 Page 1 of 4
Label Matrix for local noticing                DITECH FINANCIAL LLC                           Ditech Financial LLC fka Green Tree Servicin
0541-4                                         14841 Dallas Parkway, Suite 300                14841 Dallas Parkway, Suite 300
Case 16-34006                                  Dallas, TX 75254-7883                          Dallas, TX 75254-7883
Southern District of Texas
Houston
Thu Apr 16 11:49:32 CDT 2020
NEW RESIDENTIAL MORTGAGE LLC                   Property Owners Association of Legends Ranch   Recovery Management Systems Corporation
C/O SHELLPOINT MORTGAGE SERVICING              Roberts Markel Weinberg Butler Hailey PC       25 S.E. 2nd Avenue
PO BOX 10826                                   c/o Clinton F. Brown                           Suite 1120
GREENVILLE, SC 29603-0826                      2800 Post Oak Blvd., Suite 5777                Miami, FL 33131-1605
                                               Houston, TX 77056-6157

Santander Consumer USA, Inc. dba Chrysler Ca   4                                              Alliance One
1027 Ninth Street                              United States Bankruptcy Court                 4850 Street Rd., Suite 300
New Orleans, LA 70115-2357                     PO Box 61010                                   Trevose, PA 19053-6643
                                               Houston, TX 77208-1010


American Express                               American Express Centurion Bank                Amex
Correspondence                                 c/o Becket and Lee LLP                         Correspondence
PO Box 981540                                  PO Box 3001                                    PO Box 981540
El Paso, TX 79998-1540                         Malvern PA 19355-0701                          El Paso, TX 79998-1540


Barclays Bank Delaware                         Capital One                                    Capital One Bank (USA), N.A.
PO Box 8801                                    PO Box 30285                                   PO Box 71083
Wilmington, DE 19899-8801                      PO Box 62180                                   Charlotte, NC 28272-1083
                                               Salt Lake City, UT 84130


Capital One NA                                 Cavalry SPV I, LLC                             (p)JPMORGAN CHASE BANK N A
c/o Becket and Lee LLP                         500 Summit Lake Drive, Ste 400                 BANKRUPTCY MAIL INTAKE TEAM
PO Box 3001                                    Valhalla, NY 10595-2321                        700 KANSAS LANE FLOOR 01
Malvern PA 19355-0701                                                                         MONROE LA 71203-4774


Chrysler Capital                               Citibank/Best Buy                              Compass Bank/BBVA Compass Bk
PO Box 961275                                  Centralized Bankruptcy/CitiCorp Credit S       Attn:Bankruptcy
Fort Worth, TX 76161-0275                      PO Box 790040                                  PO Box 10566
                                               St Louis, MO 63179-0040                        Birmingham, AL 35296-0001


Credit First/CFNA                              Credit One Bank Na                             Department Store National Bank
BK13 Credit Operations                         PO Box 98873                                   c/o Quantum3 Group LLC
PO Box 818011                                  Las Vegas, NV 89193-8873                       PO Box 657
Cleveland, OH 44181-8011                                                                      Kirkland, WA 98083-0657


Ditech Financial LLC fka Green Tree Servicin   (c)DITECH FINANCIAL LLC                        EGS Financial Care, Inc.
P.O. Box 0049                                  332 MINNESOTA ST STE E610                      4740 Baxter Rd.
Palatine, Illinois 60055-0049                  SAINT PAUL MN 55101-1311                       Virginia Beach, VA 23462-4484



First Premier Bank                             (p)FORD MOTOR CREDIT COMPANY                   IC Systems, Inc
601 S Minneapolis Ave                          P O BOX 62180                                  444 Highway 96 East
Sioux Falls, SD 57104                          COLORADO SPRINGS CO 80962-2180                 PO Box 64378
                                                                                              St Paul, MN 55164-0378
                         Case 16-34006 Document 75-5 Filed in TXSB on 04/17/20 Page 2 of 4
INTERNAL REVENUE SERVICE                   Internal Revenue Service                       Kohls/Capital One
P O Box 7346                               PO Box 7346                                    PO Box 3120
Philadelphia PA 19101-7346                 Philadeplphia, PA 19101-7346                   Milwaukee, WI 53201-3120



LVNV Funding LLC                           LVNV Funding, LLC its successors and assigns   Lending Club Corp
c/o Resurgent Capital Services             assignee of FNBM, LLC                          71 Stevenson St
PO Box 10587                               Resurgent Capital Services                     Suite 300
Greenville, SC 29603-0587                  PO Box 10587                                   San Francisco, CA 94105-2985
                                           Greenville, SC 29603-0587

MIDLAND FUNDING LLC                        McCarthyBurgess&Wolff                          Merchants & Medical Credit Corp
PO BOX 2011                                26000 Cannon Rd.                               6324 Taylor Drive
WARREN, MI 48090-2011                      Cleveland, Ohio 44146-1807                     Flint, MI 48507-4685



Merrick Bank                               Merrick Bank/Geico Card                        Midland Funding
c/o Resurgent Capital Services             PO Box 23356                                   2365 Northside Dr
PO Box 10368                               Pittsburg, PA 15222-6356                       Suite 300
Greenville, SC 29603-0368                                                                 San Diego, CA 92108-2709


Millennium Financial G                     Navient                                        Navient Solutions, Inc. on behalf of
3000 United Founders Blv                   Attn: Claims Dept                              United Student Aid Funds, Inc.
Oklahoma City, OK 73112-3904               PO Box 9500                                    Attn: Bankruptcy Litigation Unit E3149
                                           Wilkes-Barr, PA 18773-9500                     PO Box 9430
                                                                                          Wilkes Barre, PA 18773-9430

New Residential Mortgage LLC               Northland Group, Inc                           Pinnacle Credit Services
P.O. Box 10826                             PO Box 390846                                  PO Box 640
Greenville, SC 29603-0826                  Minneapolis, MN 55439-0846                     Hopkins, MN 55343-0640



(p)PORTFOLIO RECOVERY ASSOCIATES LLC       Property Owner’s Association Legends Ra        Property Owners Association Legends Ranc
PO BOX 41067                               PO Box 803555                                  C/O RealManage
NORFOLK VA 23541-1067                      Dallas, Texas 75380-3555                       2633 McKinney Ave. #130-502
                                                                                          Dallas, Texas 75204-2581


Quicken Loans Inc                          Quicken Loans Inc.                             Quicken Loans Inc.
635 Woodward Ave.                          Aldridge Pite, LLP                             c/o Aldridge Pite, LLP
Detroit MI 48226-3408                      4375 Jutland Drive, Suite 200                  4375 Jutland Drive, Suite 200
                                           P.O. Box 17933                                 P.O. Box 17933
                                           San Diego, CA 92177-7921                       San Diego, CA 92177-7921

Quickn Loans                               RMWBH                                          Santander Consumer USA/Chrysler Capital
1050 Woodward Ave                          c/o Clinton F. Brown                           PO Box 961275
Detroit, MI 48226-1906                     2800 Post Oak Blvd., Suite 5777                Fort Worth, TX 76161-0275
                                           Houston, Texas 77056-6157


Sunrise Credit Services                    Syncb/Rooms To Go                              Synchrony Bank
PO Box 9100                                Attn: Bankruptcy                               PO Box 965064
Farmingdale, NY 11735-9100                 PO Box 103104                                  Orlando, FL 32896-5064
                                           Roswell, GA 30076-9104
                            Case 16-34006 Document 75-5 Filed in TXSB on 04/17/20 Page 3 of 4
Synchrony Bank/ HH Gregg                              Synchrony Bank/Amazon                                Synchrony Bank/Gap
PO Box 965064                                         PO Box 965064                                        PO Box 965064
Orlando, FL 32896-5064                                Orlando, FL 32896-5064                               Orlando, FL 32896-5064



Synchrony Bank/Lowes                                  Synchrony Bank/PayPal Cr                             Texas Children’s Pediatrics
PO Box 965064                                         PO Box 965064                                        PO box 841969
Orlando, FL 32896-5064                                Orlando, FL 32896-5064                               Dallas, Texas 75284-1969



Texas Children’s Urgent Care                          Transworld Systems, Inc                              US Trustee
PO Box 847116                                         507 Prudential Rd.                                   Office of the US Trustee
Dallas, Texas 75284-7116                              Horsham, PA 19044-2308                               515 Rusk Ave
                                                                                                           Ste 3516
                                                                                                           Houston, TX 77002-2604

United Collection Bureau, Inc                         United Student Aid Funds, Inc (USAF)                 Usaa Savings Bank
5620 Southwyck Blvd. Suite 206                        PO Box 8961                                          Po Box 47504
Toledo, OH 43614-1501                                 Madison WI 53708-8961                                San Antonio, TX 78265



Visa Dept Store National Bank                         Wells Fargo Bank Card                                Wells Fargo Bank, N.A.
Attn: Bankruptcy                                      MAC F82535-02F                                       Wells Fargo Card Services
PO Box 8053                                           PO Box 10438                                         PO Box 10438, MAC F8235-02F
Mason, OH 45040-8053                                  Des Moines, IA 50306-0438                            Des Moines, IA 50306-0438


White Knight Pest Control                             Woodlands Bankruptcy, PC                             Christopher Lance Roberts
1900 FM 967 Suite A                                   46 Trillibng Bird Place                              30306 Emerson Creek Dr.
Buda, TX 78610-3324                                   The Woodlands, Texas 77384-5033                      Spring, TX 77386-3220



Jordan Gabrielle Greene                               William E. Heitkamp                                  Yvette V Recio
30306 Emerson Creek Dr.                               Office of Chapter 13 Trustee                         Attorney at Law
Spring, TX 77386-3220                                 9821 Katy Freeway                                    26310 Oak Ridge Dr.
                                                      Ste 590                                              Suite #4
                                                      Houston, TX 77024-1294                               The Woodlands, TX 77380-3777



                     The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                     by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Chase Card Services                                   Ford Motor Credit                                    (d)Ford Motor Credit Company LLC
Attn: Correspondence Dept                             PO Box 62180                                         Dept. 55953, P.O. Box 55000
PO Box 15298                                          Colorado Springs, CO 80962                           Detroit, MI 48255
Wilmington, DE 19850


Portfolio Recovery                                    (d)Portfolio Recovery Associates, LLC
PO box 41067                                          120 Corporate Blvd.
Norfolk, VA 23541                                     Norfolk VA 23502
                           Case 16-34006 Document 75-5 Filed in TXSB on 04/17/20 Page 4 of 4

                                    Addresses marked (c) above for the following entity/entities were corrected
                                         as required by the USPS Locatable Address Conversion System (LACS).


Ditech Financial Llc
332 Minnesota St Ste 610
Saint Paul, MN 55101




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(d)Ditech Financial LLC                             (u)Ford Motor Credit Company LLC                     (u)Quicken Loans Inc.
14841 Dallas Parkway, Suite 300
DALLAS, TX 75254-7883



(u)PROPERTY OWNERS ASSOCIATION OF LEGENDS RAN       (d)Recovery Management Systems Corporation           End of Label Matrix
                                                    25 S.E. 2nd Avenue, Suite 1120                       Mailable recipients     80
                                                    Miami, FL 33131-1605                                 Bypassed recipients      5
                                                                                                         Total                   85
